WHATLEY, Judge.
In this Anders1 appeal of his judgments and sentences, Ivory argues that the trial court erred in denying his pro se motion to withdraw plea. However, Ivory filed that motion without unequivocally requesting discharge of counsel. See King v. State, 939 So.2d 1196 (Fla. 2d DCA 2006). Accordingly, we reverse and remand with directions that the trial court strike Ivory’s pro se motion to withdraw plea filed on September 5, 2006. See id.
Reversed and remanded with directions.
CASANUEVA and DAVIS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).